PHELPS, Judge
Ad Hoc. R. W. Hinton Company, plaintiff herein, is a Mississippi corporation. J. G. Rouse, defendant herein, is a citizen of Mississippi. Plaintiff sold to defendant a Ford car on terms of part cash and part credit under a conditional sales agreement entered into at Picayune, Mississippi, under the terms of which plaintiff retained title to, and had the right to repossess the car in case of non-payment of the purchase price. Defendant, without plaintiff’s knowledge or consent, brought the car to New Orleans and delivered, it in pledge to Oscar Cook to secure a loan of $100.00. Defendant failed to pay the credit portion of the purchase price. Plaintiff thereupon sequestered the car in the hands of Cook. Cook intervened and asserted his pledge and appeals from a judgment recognizing plaintiff as the owner of the automobile, maintaining the writ of sequestration, and dismissing the intervention of Rouse.
It was proven by a certified copy of the laws of Mississippi and by the testimony of a Mississippi lawyer that the conditional sales agreement was a valid one under the laws of that state and that plaintiff thereby retained title to the car and could enforce same as against bona fide purchasers or pledgees. This case, therefore, falls squarely within the recent decision of the Supreme Court of Louisiana in Overland Texarkana Co. vs. Bickley, 152 La. 622, 94 South. 138, in which the court held that the purchaser under a conditional sale of an automobile made in Arkansas could not give good title to an innocent purchaser in Louisiana, to which state the car had been removed, for the reason that no title passed under the law of Arkansas to the purchaser under the *472conditional sale, and hence he had no title to transfer when he brought the car into Louisiana.
The judgment appealed from is correct and is affirmed.